     Case 2:20-cv-02089-PKH Document 8               Filed 06/10/20 Page 1 of 4 PageID #: 36



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

JONATHAN RANDALL DOYLE                                                               PLAINTIFF

v.                                    Civil No. 2:20-cv-02089

DEPUTY RICK, Crawford County Justice Center;
DETECTIVE JEREMEY CALDWELL,
Alma Police Department;
SERGEANT DENNIS SHORES,
Alma Police Department; and,
OFFICER B.D. KIMMONS                                                             DEFENDANTS

                                             ORDER

         This is a civil rights action filed by Plaintiff pursuant to 42 U.S.C. § 1983. Plaintiff

proceeds pro se and in forma pauperis. The case is before the Court for preservice screening under

the provisions of the Prison Litigation Reform Act (“PLRA”). Pursuant to 28 U.S.C. § 1915A, the

Court has the obligation to screen any complaint in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity.

I.       BACKGROUND

         Plaintiff filed his Complaint on May 29, 2020. (ECF No. 1). Plaintiff’s Motion for Leave

to Proceed In Forma Pauperis (“IFP”) (ECF No. 2) was granted by the Court. (ECF No. 3). An

Order was entered on June 1, 2020, directing that an Amended Complaint be filed. (ECF No. 6).

Plaintiff’s Amended Complaint was filed on June 5, 2020. (ECF No. 7).

         Plaintiff’s Amended Complaint states four claims. (ECF No. 7). Each of Plaintiff’s claims

concern his allegations that he was “stopped on a warrant that was not active,” illegally searched,

and is being unlawfully imprisoned on currently pending criminal charges. Id.




                                                 1
  Case 2:20-cv-02089-PKH Document 8                   Filed 06/10/20 Page 2 of 4 PageID #: 37



II.    APPLICABLE LAW

       Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted, or (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

       A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337 (8

Cir. 1985).

III.   DISCUSSION

       As set forth above, Plaintiff’s claims against the Defendants involve his allegations that he

was stopped on an inactive warrant, illegally searched, and is being unlawfully imprisoned on

currently pending criminal charges. (ECF No. 7). Plaintiff’s claims, which challenge the validity

of the pending state criminal proceedings against Plaintiff, are barred under the abstention doctrine

articulated in Younger v. Harris, 401 U.S. 37, 59 (1971).

       The Younger doctrine “directs federal courts to abstain from accepting jurisdiction in cases

where granting [equitable relief] would interfere with pending state proceedings” involving

important state interests. Night Clubs, Inc. v. City of Fort Smith, Ark., 163 F.3d 475, 477 n.1 (8th



                                                  2
  Case 2:20-cv-02089-PKH Document 8                  Filed 06/10/20 Page 3 of 4 PageID #: 38



Cir. 1998). The Younger abstention doctrine reflects the public policy that disfavors federal court

interference with state judicial proceedings and is based on the principles of comity and federalism.

See Ronwin v. Dunham, 818 F.2d 675, 677 (8th Cir. 1987).

       Three factors must be determined affirmatively to result in abstention under Younger: (1)

there must be an ongoing state judicial proceeding, which (2) implicates important state interests,

and (3) that proceeding must afford an adequate opportunity to raise the federal questions

presented. Fuller v. Ulland, 76 F.3d 957, 959 (8th Cir. 1996). If all three factors are met, the

federal court must abstain unless it detects “bad faith, harassment, or some extraordinary

circumstance that would make abstention inappropriate.” Middlesex Cnty. Ethics Comm. v.

Garden State Bar Ass’n, 457 U.S. 423, 435 (1982). This bad faith exception “must be construed

narrowly and only invoked in extraordinary circumstances.” Aaron v. Target Corp., 357 F.3d 768,

778-79 (8th Cir. 2004) (internal quotation marks omitted).

       The Court finds that the Younger abstention doctrine applies to this case because Plaintiff’s

claims involve an ongoing state judicial criminal proceeding against Plaintiff; the state clearly has

an important interest in enforcing its criminal laws; and, Plaintiff has given no indication that he

cannot raise his constitutional claims during the state criminal proceedings. Conley v. Hiland, No.

4:15-cv0359-SWW, 2015 WL 4096152, at *1 (E.D. Ark. July 7, 2015). Further, there is no

indication of bad faith or any other extraordinary circumstance that would make abstention

inappropriate. Because Plaintiff seeks monetary damages and injunctive relief, the Younger

abstention doctrine favors dismissal. See Night Clubs, Inc., 163 F.3d at 481.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff's Amended Complaint (ECF No. 7) is hereby

DISMISSED WITHOUT PREJUDICE.



                                                 3
Case 2:20-cv-02089-PKH Document 8           Filed 06/10/20 Page 4 of 4 PageID #: 39



    IT IS SO ORDERED this 10th day of June 2020.

                                              /s/ P. K. Holmes, III
                                              HON. P. K. HOLMES, III
                                              UNITED STATES DISTRICT JUDGE




                                        4
